 CAGLE'S, INC.603Cagle's, Inc.andAllied WorkersDistrictUnion No.454,AmalgamatedMeat Cutters and ButcherWorkmen of North America,AFL-CIO. Cases 10-CA-10452 and 10-CA-10644June 18, 1975DECISION AND ORDEROn October 31, 1974, Administrative Law JudgeFannie M. Boyls issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.The Board has considered the record and theattachedDecisionin light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,'and conclusionsof the Administrative LawJudge and to adopt her recommended Order only tothe extentconsistentherewith.Briefly, the relevant facts, which were not disputed,are as follows:Jewell, Inc. (hereinafter referred to asJewell),was for many years engaged in the pro-duction of live poultry at Gainesville, Georgia, andhad a collective-bargainingcontract with the Charg-ing Party (hereinafter referred to as the Union) whichexpired on April 30, 1975.2 In October 1972, Jewellfiled a voluntary petition for reliefand reorganiza-tionunder chapter X of the Bankruptcy Act and atrusteewasappointed who immediately began towind down Jewell's operations. Jewell's operationswere completely closed on November 16-17, 1972,and all buta few maintenanceemployees were laidoff.The Respondent formally assumed control ofJewell's businesson August 6, 1973, under the termsof a management agreement,approved by theBankruptcy Court in July 1973, which provided thatthe Respondent wouldassume fullresponsibility tomanage andoperate Jewell's businesswith rights touse Jewell's trade name, trademarks, and formulas.The Respondentwas to receiveno direct compensa-1In the absence of exceptions thereto, we adopt the Administrative LawJudge's finding that the Respondentviolated Sec. 8(a)(3) and (1) of the Actby discriminatorily refusing to hue Kathleen Brown, Kathryn Greber, OlheMae Mincey,Dora S. Pethel, Ida Mae Pinson,Vera Stevens, Hazel Wehunt,Lurleen Williams, and Juanita Woody.2The contract covered approximately 672 production and maintenanceemployees in Jewell's processing plant, feed mill,hatchery, and renderingplant.3The Respondent produces 6 products,but retained Jewell's trademarkfor only 1 of the approximately 200 products which Jewell had produced. Inaddition,theRespondent does not sellanyconsequential amounts of itsproducts to former Jewell customers,and, although all orders are billed onJewell invoices,all sales arehandled by the Respondent.4In the processing plant, the Respondent eliminated production ofprecooked and frozen chickens,operations which had involved approxi-mately 300 or more employees,and installed new machines to speed thepreparation' of freshchickensfor sale (Respondentalso has plans to install achill-packing,operation).3 Jewell had employed 571 employees in the processing plant, 20 in itsGainesville hatchery,28 in the feed mill,and 36 in the rendering plant for a218 NLRB No. 92Lion for its managerial undertaking and was toperiodically remit a percentage of the assets and netprofits to the Trustee in Bankruptcy (hereinafterreferred to as the Trustee) for the benefit of Jewell'screditors. The Trustee agreed tocommit allworkingcapital and borrow an additional $1-1/4 million forthe operation of the business and would, at theRespondent's recommendation, petition the court toset aside certain of Jewell's executory contracts. Themanagement agreement additionally gave the Re-spondent an option to acquire all of Jewell's stockwithin 60 months and if it elected not to do so, theRespondent could give 120 days' notice of itsdiscontinuance of operations and reimburse theTrustee for cash and loans, thus turning backoperations in no worse a financial condition thanwhen it commenced operations.The Respondent did not commence actual opera-tions until November 6, 1973, after it had effectedcertain operation changes. These changes includedthe elimination of all but a few of the productsformerly -made by Jewell,3 mechanization of theprocessing plant operation,4 and a reduction in thenumber of job classifications and in the totalemployee complement.5 In addition, the Respondentappointed a new generalmanager,personnel direc-tor, and seven front line supervisors 6The Respondent refused the Union's requests forrecognition and bargaining, which were made inAugust and September 1973,questioningthe Union'smajority status among its present employees andcontending that it had hired only a fraction ofJewell's former employees; that it made substantialchanges in the plant operations and the distributionof products; that the products produced and identityof customersas wellas the identity of the employeeswere radically changed; that none of the officers anddirectorsare the same; and that all of Jewell'scontracts were subject to cancellation by the court.7total of 655employees.Whenthe Respondent commenced operations inNovember 1973, it huedapproximately 115 processing plant employees, 66of whom were former Jewell employees. In addition,we havefound that 9formerJewell employees were discriminatorily denied employment by theRespondent at thattime.Atthe time of the hearing, the Respondentemployedonly 275employees in the processing plant,20 in the Gainesvillehatchery,28, in the feed mill, and 32in a newly acquiredhatchery,for a totalof 355employees,105 ofwhom had previously worked for Jewell.Respondent also operates on a one-shift rather than two-shift basis as Jewelldid6TheRespondent retained Jewell's plant superintendent,four front linesupervisors,an accountant-officemanager,and the plant nurse-privatesecretary.No individuals who were officers or directors of Jewell at the timethe bankruptcypetition wasfiled were hired bythe Respondent.7On October 15, 1973,the Trustee, on the Respondent's recommenda-tion, petitioned the court to reject the Unions collective-bargaining contractwith Jewel as an "unduly burdensome"executory contract.The Union didnot respond to the court's order to show cause and on December3, 1973,the court granted the Trustee authority to rgect the contract,which theTrustee then did. 604DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Administrative Law Judge rejected the Re-spondent's contentions, concluding instead, as ar-gued by the General Counsel, that the Respondentwas analter egoof Jewell and thus violated Section8(a)(5) and (1) of the Act by refusing to recognizeand bargain with the Union, which, in her opinion,presumptively represented a majority of the Respon-dent's employees.In essence, the Administrative LawJudge found that, because the Respondent wasoperating Jewell'sbusinessunder a terminableagreementwith the Trustee, who is, for the purposesof Board law, analter egoof Jewell, the Respondent,by virtue of that agreement, was likewise analter egoof Jewell as a temporary guardian or custodian of itsassets.In view of this finding, the AdministrativeLaw Judge further found that the operationalchanges made by the Respondent were not of a typewhichwould destroy the appropriateness of abargaining unit if made by Jewell or by the Trustee,especiallywhere a "substantial number" of formerJewell employees were hired by the Respondent, andthat the Respondent, therefore, had no basis forchallenging the Union's majority status. The Admin-istrativeLaw Judge also found that the high degreeof employee turnovers and the fact that most formerJewell employees had not filed checkoff authoriza-tions9 did not, without additional evidence regardinga loss of majority status, provide a reasonable basisto infer a loss of majority status.We disagree with the Administrative Law Judge'sanalysis of the facts of this case. Rather, we agreewith the Respondent's contention that the factshereinpresent asuccessorship, rather than analterego,issue, and that analyzed under successorshipprinciples,as is doneinfra,the facts do not support afording that the Respondent was under any obliga-tion to recognizeor bargain with the Union.10 In ouropinion, the Administrative Law Judge incorrectlyextendedexistingBoard law regarding the obliga-tions owedby a trustee in bankruptcy. InMarionSimcox, Trustee of Wagner Shipyard and Marina, Inc.,and Stateside Service, Inc., d/b/a Stateside Shipyardand Marina, Inc.,178 NLRB 516 (1969), the Boardheld that atrustee inbankruptcy isan alter egoof thebankrupt employer, a "guardian" of the bankrupt'sassets, anda "temporary custodian" of its business;that as such the trustee is bound by law to honor anybargainingobligations owed by the bankrupt em-sThe record establishesthat between October 20, 1973, and August 13,1974,theRespondenthired a total of about 1,150employees at itsprocessing plant but had no more thanabout 277 working there at any onetime.9 Since the Union's contract did not compel its members tocheck offdues,only avery small portionof Jewell'semployeeswere on checkoff.Thus, the AdministrativeLaw Judgefoundthat therewas no connectionbetween the numberof employeeson checkoff and the degree of unionsupport,citingN.L.R.B. v. Gulfmont Hotel Company,362 F.2d 588, 592(CA. 5, 1966).ployer to the union representing its employees, and,conversely, is privileged to assert any claims ordefenses which the bankrupt employer might haveasserted.However, inSimcox,the Board found itunnecessary to comment on the question of whetherthe entity operating the bankrupt employer's busi-ness under an agreement with the trustee owed anyindependent bargaining obligation to the unionrequesting the bankrupt employer's employees,inasmuch as the complaint in that matter containedno such allegation. In the circumstances of theinstant case, we are of the opinion that an extensionof theSimcoxprinciple to an entity operating thebusiness of a bankrupt employer undera bona fidemanagement agreement with a trustee in bankruptcy,such as the Respondent herein, is unwarranted andunsupported by the facts.As the Administrative Law Judge recognized, thefacts of the instant case do not fall into the usualpattern of cases involvingalter egoissues where thereis a mere technical change in the structure or identityof the employing industry" or common ownershipor control by two separate entities.12 To the contrary,in the instantcase,when the court approved Jewell'spetition in bankruptcy, Jewell, realistically, ceased toexist as anindependent, viable business entity. Onlythe corporate shell remained, and the Respondentbegan to operate Jewell's former business with totallydifferent ownership and directors, a new generalmanager,and a majority of supervisors who hadnever worked for Jewell. In addition, the size of theRespondent's initial work force amounted to but 17percent of Jewell's, of which former Jewell employeescomprised a bare majority. The Trustee ceded anyand all control he may have had over Jewell'sbusinessoperation to the Respondent through theterms of themanagementagreement which gave theRespondent exclusive and absolute authority overthemanagement, operation, and production ofJewell's former business operation. Thus, the Re-spondent did not reopen Jewell's businesuntil almosta year after Jewell had closed its doors; and when itdid reopen, the Respondent changed productionmethods,installednew equipment, renovated Je-well's building, drastically reduced the number ofproducts produced and altered the product line,acquired new customers, and hired a much smalleremployee complement. In view of the record evi-10TheAdministrative Law Judge made no specific findings as towhether the Respondent had violated Sec. 8(a)(5) of the Act undersuccessorship principles, although she said it was "possible,"inasmuch asthe complaint and the General Counsel's case were premised on analter egotheory.11Southport PetroleumCompany v. N.LR.B.,315 U.S. 100 (1942).12Aluminum TubularCorporationand American Flagpole Equipment Co.,Inc.,130 NLRB 1306 (1961);Rapid Bindery,Inc., and Frontier BinderyCorporation,127 NLRB 212 (1960). CAGLE'S, INC.605dence of substantial changes in the structure,ownership, and operation of Jewell's business, as wellas the Respondent's obvious financial interest in theproductiveness of its new operation, it can hardly befound that the Respondent is performing any"custodial" duties over Jewell's business, which forall practical purposes no longer exists. Accordingly,we find that the Respondent is notan alter egoofJewell or of the Trustee.We find that a sounder analysis of this caserequiresapplicationof traditional successorshipprinciples,Itiswell settled that a change inownership of a business enterprise does not, of itself,relievethenew owner from an obligation torecognize and bargain with the union that represent-ed the predecessor's employees.13 The crucial testdeveloped by the Board and sanctioned by the courtsindeterminingwhether the successor employerinherited the labor obligations of the predecessor iswhether there was continuity in the employingindustry after the transfer.14 Application of this testinvolves consideration of the totality of the circum-stances surrounding the transfer as well as acomparison of the operations of the predecessor andthe successor enterprises 15In the instant case, we find the evidence insuffi-cient to establish a continuity in the employingenterprise or that the Respondent was engaged in asubstantially similar enterprise as Jewell, albeit on agreatly reduced scale. Thus, the record establishesthat the Respondent did not reopen Jewell's plantuntilNovember 6, 1973, almost a year after Jewellhad terminated its operations. This hiatus was notcaused by the Respondent whose operational planwas not approved by'the court until August 6, 1973,and which could not, and did not, begin to effect itsoperational changes until that time. In addition, asmentioned above, when the Respondent beganoperations in Jewell's plant, it did so under newownership and basically new, management, withmore new than old supervisory personnel, differentequipment producing different and fewer productsfor different customers, and an employee comple-ment which was vastly reduced in number and whichcontained almost as many new employee faces asold.Under these circumstances, especially the longhiatus between the termination of Jewell's operationsand the commencement of the Respondent's opera-tions, for which the Respondent was not responsible,thedrastic changes in management, operations,products, and customers lawfully effected by theRespondent during the hiatus, the low percentage offormer Jewell employees eventually working for theRespondent, and the high degree of employeeturnover among those employees,16 we conclude thatthe evidence is insufficient to support a finding thatthe Respondent is a successor employer to Jewell 17Accordingly,we shall dismiss the 8(a)(5) and (1)allegations in the complaint.ORDERPursuant to the provisions of Section 10(c) of theNational Labor Relations Act, as amended, theNational Labor Relations Board adopts as its Orderthe recommended Order of the Administrative LawJudge, as modified below, and hereby orders that theRespondent, Cagle's,Inc.,Atlanta and Gainesville,Georgia, its officers, agents,successors,and assigns,shall take the action set forth in the said recommend-ed Order, as so modified:1.Delete paragraph 1(a) and reletter the remain-ing paragraphs accordingly.2.Delete paragraph 2(a) and reletter the remain-ing paragraphs accordingly.3.Substitute the attached notice for the Adminis-trative Law Judge's notice.IT is FURTHER ORDERED that the allegations in thecomplaint alleging that the Respondent violatedSection 8(a)(5) and (1) of the Act be, and they herebyare, dismissed.CHAIRMAN MURPHY ANDMEMBERFANNING, concur-ring in part and dissenting in part:We agree withour colleagues'adoption of theAdministrative Law Judge's findings that the Re-spondent violated Section 8(a)(3) and (1) of the Actby discriminatorily refusing to hire nine formerJewell employees.However, contrary to our col-leagues,we would adopt the Administrative LawJudge's findings, for the reasons stated by her, thatthe Respondent is analter egoof Jewell where, ashere, the Respondent has not purchasedJewell'sbusiness but is merely operating Jewell'sbusiness13N.L.R.B. v. Burns InternationalSecurity Services, Inc.,406 U.S. 272(1972);John Wiley & Sons, Inc. v. Livingston,376 U.S. 543 (1964)14GeorgetownStainlessMfg.Corp.,198NLRB 234 (1972);RadiantFashions,Inc.,202 NLRB 938 (1973);Norton Precision, Inc., a Subsidiary ofNorton Foundries Company,199 NLRB 1003 (1972). See alsoNL.R.B. v.Zayre Corp.,424 F.2d 1159, 1162 (C.A. 5, 11970);N.L.RB. v. F. G.McFarland and S. R Huihnger, d/b/a McFarland & Hullmger,306 F 2d 219(C.A. 10, 1962);N.L.RB. v. Alamo White Truck Service, Inc.,273 F.2d 238(C.A. 5,1959).15Id.16 See fn.8, supraWhile the Respondentdiscriminatorily refused to huenineformerJewell employees in violation of Sec. 8(a)(3) ofthe Act, therecorddoes not establishthat, if applicants had been hired on anondiscriminatorybasis, amajority ofthe employeeseventually hired bythe Respondentwould havebeen former Jewell employees.17GeorgetownStainlessMfg. Corp.,supra Radiant Fashions,Inc., supra-Norton Precision, Inc., supra 606DECISIONSOF NATIONALLABOR RELATIONS BOARDunder a terminable contract with the Trustee inBankruptcy who is himself thealter egoof Jewell.18We are of the opinion that the analysis applied by theAdministrative Law Judge is entirely proper and thatthe Respondent, as thealter egoof Jewell, should berequired to recognize and bargain with the Union asthe representative of Jewell's former employees.Accordingly, we dissent from the dismissal of the8(a)(5) allegations of the complaint.isMarionSrmcox, Trustee of Wagner Shipyard and Marina, Inc., supra.On this point,Srmcoxclearly is controlling.That the Board in that caserefrained from passing on the precise issue presented here because it was notbefore it does not mean that, had it dealt with the issue,itwould havereached a conclusiondifferent from that we would and the AdministrativeLaw Judge did find.We are unable to perceive any significant distinctionbetween the status of the trustee and, in the circumstances of this case, theRespondent.The latter,in our view,stands in the shoes of the former andthus occupies the same positionfor the purpose of deciding this matter.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer to each of the nine employeeslisted below a position at our Gainesville plantwhich it has been found she was capable ofperforming at the time she applied for work or, ifsuch position no longer exist, to a substantiallyequivalent position,without prejudice to herseniority and other rights and privileges, and willmake each whole for any loss of earnings she mayhave suffered by reason of our previous refusal tohire her, plus 6-percent interest.Kathleen BrownVera StevensKathryn GreberHazelWehuntOllieMae MinceyLurleenWilliams'Dora S. PethelJuanitaWoodyIdaMae PinsonWE WILL NOT discriminate in regard to the hireor tenure of employment of any employeebecause of his or her union membership oractivities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexerciseof their rights guaranteed under Section 7of the Act.1973,anda complaint issued on March 7, 1974. A hearingin that case was held before me in Atlanta, Georgia, onApril 2, 1974. The issues presented were whether Respon-dent,Cagle's,Inc.,isan alter egoof J. D. Jewell, Inc.,which had voluntarily instituted bankruptcy proceedingsunder chapter X of the Bankruptcy Act and whetherRespondent had, in violation of Section 8(aX5) and (1) ofthe Act, unlawfully refused to bargain with the ChargingParty which was the recognized' bargaining representativeof Jewell's employees and had a collective-bargainingagreement with Jewell, which by itsterms wasnot to expireuntilApril 30, 1975. Subsequent to the hearing both theGeneral Counsel and Respondent filed helpful briefs.Case 10-CA-10644 was initiated by a charge and anamended charge filed respectively on March 18 and April24, 1974, and a complaint issued on May 1, 1974. Theissues presented in that case involved whether Respondent,in violation of Section 8(a)(3) and (1) of the Act, failed tohire 11 former Jewell employees named in the-complaintbecause of their union membership and activities.Because of certain common issues alleged to be presentin both cases, I granted a motion by the General Counsel,unopposed by Respondent, to reopen Case 10-CA-10452,consolidate itwithCase 10-CA-10644, and set theconsolidated cases down for a hearing on August 13, 1974.A hearing on the consolidatedcases washeld on that dateatGainesville,Georgia. Thereafter, the General Counseland Respondent filed further briefs.Upon the entire record in these consolidated cases, uponmy observation of the demeanor of the witnesses, and aftera careful consideration of the briefs,Imake, the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondent is a corporation having an office, plants, andplaces of business located at, Atlanta and Gainesville,Georgia, where it is engaged in the processing, sale, anddistribution of poultry and poultry products. During thecalendar year preceding the issuance of the complaints,which is a representative period, Respondent sold andshipped its products, valued in excess of $50,000, directlyto customers located outside the State of Georgia. On thebasis of these admitted facts, I find that Respondent isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.n. THE LABORORGANIZATION INVOLVEDAlliedWorkers District Union No. 454, AmalgamatedMeat Cutters and Butcher Workmen of North America,AFL-CIO, herein called the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.CAGLE'S, INC.DECISIONSTATEMENT OF THE CASEFANNIE M. BoYLS, Administrative Law Judge: Case 10-CA-10452 was initiated by a charge filed on November 2,III.THE UNFAIR LABOR PRACTICES ALLEGEDA.The Jewell Operations, the BankruptcyProceedings, and the Operation by Cagle's under aManagementContract with an Option To BuyJ.D. Jewell,Inc., hereincalled Jewell, had for manyyears prior to the fall of 1972been engaged in the CAGLE'S, INC.607production of live poultry, which it processed at its plant atGainesville,Georgia. Since 1951, when the Union wascertifiedas the representative of its production andmaintenanceemployees, Jewell was under contractualrelationswith the Union. The last collective-bargainingagreement, executed on April 30, 1972, was, by its terms, toexpire on April 30, 1975.On October 18, 1972, Jewell voluntarily filed a petitionfor relief and reorganization under chapter X of theBankruptcy Act and on October 20, a Trustee, Robert E.Hicks, was appointed by the U. S. district court to operateand managethe business. He operated it for only a shorttime and started closing it down about November 16 or 17,1972,retainingonly a few maintenance employees. Justbefore the plant closed, Jewell's personnel director,Hambrick, called the employees together and told them theplantwould be closing in view of the bankruptcyproceedingsbut that he expected all of them to be recalledin the order of their seniority if and when the plantreopened.At the time the Trustee was appointed the court alsoappointed a referee, to act as Special Master, to hear anddetermine certainmatters arising in the bankruptcyproceeding.Among the various plans for reorganizationand managementcontracts submitted for consideration bythe Trustee was one submitted by the Respondent, Cagle'sInc.Afterhearingsbefore the SpecialMaster and anamendmentby Cagle's to its plan to operate under amanagement agreement, the plan was finally approved bythe court on July 2, 1973.Under the management agreement Cagle's was tooperate the Jewellbusinessand have 60 months in which toexercisean option to acquire 100 percent of the stock of areorganizedJewell or to terminate its operating arrange-ments.The plan provided,inter abler,thatCagle's vicepresident,JamesM. Evans, would manage and operate theJewell business; that the Trustee would commit all of theworking capital available to him and, in addition, borrow$1,250,000 from a bank as working capital; that Cagle'swas to receiveno compensation for its managerialundertakingand would remit to the Trustee 7 percent perannumof the asset values'computed at the beginning of theoperation(estimatedat $1,500,000), but that if 25 percentof the net profits exceeded 7 percent,Cagle'swould pay theTrustee an additional amount equivalent to 25 percent ofthe net profits; that Cagle's reserved the right to useJewell's trade name,trademarks, and formulas; and thatCagle's reservedthe right to recommend to the Trusteewhich of Jewell's executory contracts, if any, it wished toretain and which it wished the court to set aside. Cagle'sagreedthat if itexercisedits option to acquire the Jewellstock within 60 months it would, in consideration for suchstock, transfer not exceeding $2,500,000 in Cagle's Class Acommon stockto the Trustee for the benefit of creditorsand stockholders. Cagle's agreed that if it elected not toacquire such stock it would give 120 days' notice of itsintention to discontinue operations, to see that the balance1A 10th alleged discriminatee, Ruby Johnson, who was on the Union'sdues-checkoff list, did not apply when told by other employees who met heron the way to the plant office that no positions were open. SinceRespondent did hire some employees who were on the dues-checkoff hst, itcannot be assumed that Respondent would not have hired Johnson,had sheof the loan made by the bank to the Trustee was paid off,and to reimburse the Trustee for committed cash. In otherwords,Cagle's obligated itself under the managementagreement to turn back the operations to the Trustee orJewell in no worse condition financially than when itcommenced operations, if it did notexerciseits option tobuy.Although Cagle's assumed control of the Jewell plantand business on August 6, 1973, it did not start productionoperations immediately. Cagle Vice President Evans (whohad been president of Jewell from 1967 to September 1969when he resigned) decided to make substantial changes inthe operation of the processing plant. Most of the chickensprepared and sold by Jewell were precooked and theremainder were frozen. Evans decided to eliminate the saleof precooked and frozen chickens for the most part and tosell only fresh chickens, with a long-range view ofselling achill-pack product. He found the plant badly in need ofrenovation and proceeded to renovate the plant and tomechanize as much as possible the work to be done inorder to make the jobs easier, to reduce the number ofemployees required, and to reduce the skilled labor needed.Production operations, accordingly, did not actuallycommence until about November 6, 1973.As of November 14, 1973, about 115 employees had beenhired for the processing plant, 66 of whom had previouslyworked for Jewell. Nine other former Jewell employeeswho applied for jobs prior to that period are alleged in thecomplaint to have been discriminatorily denied employ-ment.) The evidence regarding each of these nine will betreatedinfra.The Union, on and after August 9, 1973, has sought tobargain with Respondent as the representative of Respon-dent'sproductionand maintenanceemployees at theprocessingplant, feed mill, and hatcheries, but Respondenthas persistently failed and refused to bargain. The evidencerelating to this matter, and whether Respondent was undera legal obligation to bargain, will be considered next.B.The Refusal ToBargain IssueUnion Representative Sylvia Katz called Evans, who wasin charge of the plant operations, twice, first about August9, 1973, and again shortly thereafter, to discuss with himthe adoption of a Blue Cross-BlueShield insurance policyfor employees when the plant startedoperating.On the lastoccasion Evans told her to consult Cagle's attorney, Currie.Katz did call Currie about August20 andhe told her thathe was not surethat Cagle's had to recognizethe Unionbut that he would get back to her in 2 or 3 weeks. He neverthereafter returned her calls or got in touch with her. Katzfinally turned the matter over to the Union's attorney,Isenberg. Isenberg, on September 19 wrote Currie, request-ing a meetingwith management representatives to discussthe current contract,various grievances,and workingconditions at the plant. Currie replied on September 27that Cagle's had hired "only a handful of hatchery people"applied,the complaint accordingly will be dismissed as to her.An 11themployeenamed m the onginal complaint as a discnminatee did not appearat the hearing and his name was dropped from the complaint by anamendment to the complaint. 608DECISIONSOF NATIONAL LABOR RELATIONS BOARDplus some people to work on the Gainesville plant to readyitfor operation in November, that all contracts of Jewellwere subject to cancellation by the. Court, that hiring inany volume would not be done for a number of weeks andthat managementat that time was not in a position to tellthe Union anything definite.Thereafter, at Respondent's request, the Trustee appliedto the court for authority to reject the union contract asbeing an executory contract "unduly burdensome on theestate."An order to show cause was issued by the court onOctober 15 (to which the Union did not respond). Thecourt on December 3, 1973, issued an order granting to theTrustee authority to reject the union contract.Respondent has concededly refused to recognize andbargain with the Union, contending that it is under nolegal obligation to do so because it merely succeeded to thephysical processing plant and some of the facilities ofJewell; that the product produced, methods of operation,and the identity of the customers, as well as the identity ofthe employees, have radically changed; that the officersand directors of Respondent are entirely different thanthose of Jewell; and that the Union has never represented amajority of its employees. The General Counsel, on theother hand, contends that Respondent, operating under amanagementcontract which gives it the mere option tobuy-which it has not yet exercised-is in effect asubstitute Trustee in Bankruptcy andan alter egoof Jewell,with a continuing obligation to bargain with the Union andthat,by refusing to bargain, Respondent has violatedSection 8(a)(5) and (1) of the Act.2Let us at this point examine in more detail the variouschanges which have taken place since Jewell closed downits production operations in November 1972.Respondent made a number of changes in the inand administrative personnel of the new Jewelloperations. It hired none of the officers or directors ofJewellwho ran the Jewell operations at the time thebankruptcy petition was filed. JamesM. Evans, vicepresident and a director of Respondent, was named in thereorganization plan approved by the court to head amanagementteam to operate the Jewell business. He hadbeen employed as president of Jewell in 1967 but hadresignedin September 1969 and had disposed of his stockin that corporation prior to the filing of the bankruptcypetition in October 1972. After assuming control of theJewell operations and establishing an office in the plant,which he visited about once a week, Evans continued tohave total accountability for all Cagle's operations,includingthe operation at Gainesville. He appointed asgeneral managerof the Jewell plant Gerald Kiser, from theCagle's organization, who had no previous connection withJewell.As superintendent of the plant and second incommand, Respondent retained William Barefield whohad held a similar position with Jewell for many years.Other former Jewell supervisors or nonunit personnelretainedby Respondent in the sameor similarpositionswereHoyt Dunnegan, in charge of the feed mill andhatchery; Hope, accountant and office manager-comptrol-ler;Dorothy Christianson, who served as the plant nursewith Jewell and as plant nurse as well as private secretaryto the personnel director under Respondent; Albert Nicely,picking room foreman;WilliamCarter andWilliamFaulkner, assistant line leaders in the eviscerating depart-ment; and Jess Brown, engine room foreman. On the otherhand Respondent hired from other companies threeforemen (one over the live department, one over packing,and another over the maintenance employees), an assistantpicking department foreman, and three line leaders (two inthe eviscerating department and one in' the packingdepartment), as well as a new personnel director.Prior to the institution of the bankruptcy proceedings,Jewell had not only operated a processing plant but also afeed mill and hatchery in Gainesville. It also operated arendering plant about 20 miles from Gainesville where thebyproducts of the chickens from Jewell as well as fromother sources were rendered and sold. Jewell, however, hadcontracted to sell this rendering plant prior to theinstitution of bankruptcy proceedings and it was sold on orabout April 16, 1973, after the bankruptcy petition wasfiled.Respondent now sells its renderable products toindependent concerns.Respondent has continued theprocessing plant, the feed mill, and the hatchery. InSeptember 1973, Jewell purchased the live inventory of ahatchery at Royston, Georgia, and Respondent took alease of the physical hatchery and feed mill there, with anoption to buy them, in order to supply more poultry whichit needs in the operation of the Gainesville plant.The union contract had covered the employees of therendering plant, the hatchery, and the feedmill as well asthose of the processing plant. Before the plant closure,Jewell had employed approximately 571 employees at theprocessing plant, 36 at the rendering plant, 28 at the feedmill, and 20 at the hatchery. Respondent, at the date of thehearings, was employing only about 275 employees at theprocessing plant, 28 at the feed mill, 20 at the hatchery inGainesville, and 32 at the Royston hatchery. Thus, Jewell,on October 21, 1972, just before shutting down itsprocessing operations, had a total of 672 employees, andRespondent, as of March 30, 1974, ,had a total of 357employees, a littlemore than one half of the Jewellcomplement,working at or in ' connection with theGainesville facilities.Respondent utilized approximatelythe same number of employees at the date of the secondhearing in August 1974.The diminished number of employees used by Respon-dent appears to be a consequence, principally, of Respon-dent's decision to eliminate the production of precookedchicken (cooking, breading, filleting, and the making ofchicken' rolls, etc.) and, for the most part, of frozenchickens.Although, as Evans testified, Respondent has"stored a little product of Cagle's" in the freezer "once ortwice" and still has some of Jewell's frozen products in thefreezing department which are yet to be sold, Respondentdoes not intend to sell frozen chickens or chicken products2The General Counsel does not dispute the right of the court in theobligation which the Trustee or new management might have to recognizebankruptcy proceeding to relieve the Trustee and the new managementofandbargain withtheUnion.Carpenters v. TurneyWood Products,289any obligations under the collective-bargaining agreement between theF.Supp.143 (D.C. Ark.,1968).Cf.IronWorkers Local 455v.Kevin SteelUnion and Jewell,but this court action,of course, does not affect theProducts,87 LRRM 2311(D.C.N.Y., 1974). CAGLE'S, INC.on a regularbasis. Evans estimated that these eliminatedoperations had employed about 300 or 400 employees.Also contributing to the fewer number of employeesneeded by Respondent is the mechanization of the plantoperations insofar as possible. Respondentusesforklifttrucks and hydraulic lifts in the receiving department to dosome of the work previously done by men. It has anautomatic killing machine in the live department whichdisplaces some employees who had been manually slaugh-tering the birds. Even in the eviscerating department whereRespondent now employs about 120 employees, much ofthe work has been mechanized. Respondent operates on aone-shift basis,whereas Jewell had operated two shifts.Jewell's hatchery and feed mill, on the other hand, do notappear to have undergone operational changes under thenew management.Respondent now employs more employ-ees in thoseoperations than did Jewell.Respondent's customers are substantially different fromthose of Jewell. Jewell sold most of its approximately 200products to frozen food distributors from coast to coast inthe United States and to the military market in this countryand abroad. Respondent, on the other hand, sells its sixproducts to national chain stores and large independentchain stores, mostly in Georgia and Alabama, and to a unitin Kentucky owned by Respondent. There are no amountsof any consequence sold to former Jewell customers. As along-rangeproject,Respondent plans to institute a chill-packing operation, a process for which the Jewell plant,with its freezing department, is especially suitable.Although sales are made by employees in Respondent'sAtlanta office, the orders are given to the Gainesville planttofilland customers are billed on Jewell invoices.Respondent has proposed to the court that Jewell payRespondent a brokerage fee to compensate its employeesfor their sales services, but no action has thus far beentaken on this proposal.The plant still has Jewell's name on the building andRespondent still uses the name "J. D. Jewell, Inc." inadvertising for new employees and has promised in its firstad that Jewell employees who are rehired "will retainseniority status." Respondent continues to use the Jewelltrademark on one of its products, an ice-packed product.TheGeneralCounsel contends that despite theseextensive changes in the processing and distribution ofchickens, in the management team and in the number andidentity of employees utilized, Respondent is merely analter egoof Jewell and,assuch, is required to recognize andbargain with the Union as the representative of Respon-dent's production and maintenance employees. He basesthis contention on the following arguments and authorities."The existence or intervention of bankruptcy, or corpo-rate reorganization of an employer is not allowed todeprive his or its employees of the rights defined andassured to them by the Act." (In Re Matter ofAmericanBus Lines, Inc.,151F.Supp. 877 (D.C. Neb., 1957).)Although a Trustee in Bankruptcy may legally reject anexistingcollective-bargaining agreement as an "executorycontract" within the meaning of section 70, subtitle b of theBankruptcy Act (11 U.S.C.A. Sec. 110(b)), the union'sbasic right to recognize and bargain survive such rejection(Carpenters v. Turney Wood Products,289 F.Supp. 143, 149609(D.C. Ark.,1968).)Moreover,the existence of a collective-bargaining agreement between a union and the predecessoremployer raises a presumption of continuingmajoritystatus(at least through the life of the contract)when a newemployer takes over the operation of the business(BarringtonPlaza and Tragniew, Inc.,185NLRB 962(1970)).These principlesclearly applyto a Trustee inBankruptcy or receiver who takes over and operates thebusiness of the debtor.If the Trustee in this case hadcontinued,himself,to operate Jewell'sbusiness, as he atfirstattempted to do,he undoubtedly would have beenlegally required to recognize and bargain with the Union,despite thefact thathe could reject the collective-bargain-ing agreement under which Jewell had been operating.The General Counsel next asserts that Respondent,under the management contract approvedby the court,merely took the place of the Trustee in operating andmanaging Jewell's business;that Respondent"became theguardian of the assets of Jewell";and that it is"in effectTrustee for the Trustee"until and unless it exercises itsoption either to purchase Jewell's stock or terminate itsmanagement arrangements.In these circumstances, theGeneral Counsel argues,Respondent became thealter egoof Jewell just as the Trustee,before it,was thealter ego,and that"the duty torecognize and bargain with theUnion thatdevolved upon the Trustee also devolves uponRespondent."For this proposition, the General Counselcitesand relies upon the Board'sdecision inMarionSimcox,Trustee of Wagner Shipyardand Marina,Inc.,178NLRB516 (1969).TheSimcoxcase,however,leaves undecided the preciseissue which the General Counsel assumes was decided. Inthat case,as a result of foreclosure proceedings againstWagner,Simcox was appointed Trustee to continue theoperation of Wagner'sbusiness.Simcox terminated theservicesofWagner'semployees and shortly thereafterleased the Wagner facilities and equipment to Stateside (acorporation whose stock was wholly owned by Simcox andhis wife),all without notifying or consulting with the unionwhichwas the collective-bargaining representative ofWagner's employees. The complaint in that case allegedthat Simcox,as an alter egoofWagner,had violatedSection 8(a)(5) of the Actby taking these actions. Thecomplaint further alleged that Stateside,as a successoremployer to Simcox,was responsible for remedying the8(a)(5)violation by Simcox.The Board agreed that SimcoxasTrustee wasan alter egoof Wagner, a "guardian ofWagner'sassets"and a "temporary custodian" of itsbusiness, with the same rights and obligations vis-a-vis theunionwhichWagner had. However,sinceWagner'scontractwith the union had contained a managementrights clause which permitted Wagner to do all the thingswhich Simcox as Trustee had done, the Board held thatSinicoxhad not violated Section 8(aX5).The Boardexpressly stated, "Whether Respondent Stateside owed anyindependent bargaining obligations to the Union as aresult of the eventual'transfer of the business to it is notbefore us,for the complaint alleges no separate violationson the part of Stateside" (178 NLRB at 519).TheSimcoxcase, therefore,while authority for theproposition that Hicks, the Trustee in Bankruptcy in this 610DECISIONSOF NATIONALLABOR RELATIONS BOARDcase,may be regarded, while in control of and operatingthe plant, asan alter egoof Jewell, with an obligation tobargainwith the Union, it cannot be considered asauthority for the proposition that the Respondent, Cagle's,isan alter egoof Jewell or a mere guardian or temporarycustodian of Jewell's assets andbusiness.Whether or notCagle's may be so regarded must be determined independ-ently ofSimcoxand on broad basic principles applicable tothe particular facts of this case.Clearly,in this case,we do not have a mere technicalchange in the structure or identity of the employing entityso as to makeRespondentan alter ego,in the sense that it is"merely a disguised continuance of the old employer"(Southport Petroleum Co. v. N.LRB.,315 U.S. 100, 106(1942).) Nor do we have analter egosituation arising byreason ofcommon ownership and control which wouldwarrant an inference that the two separate legal entitiescomprise a single employer.(Aluminum Tubular Corp.,130NLRB 1306 (1961);Rapid Bindery, Inc.,127 NLRB 212(1960).)The General Counsel argues that analter egorelationship should be found on the theory that Respon-dent,under itsmanagementagreement, was operatingJewell'sbusinessmerely as a temporary guardian orcustodian ofits assets.Ibelieve that the General Counsel is correct in hisassessmentof the legal consequences flowing from Respon-dent's operationof the plant and supporting facilitiesunder the management contract approved by the court.One of the principal considerations influencing mydecisionisthe fact that Respondent may cancel themanagement agreementupon 120 days notice to theTrustee and turn the business back to the Trustee.Although Respondent has obligated itself financially underthe agreementin such a way that one must assume that itwants to and hopes to make a success of its businessventure and eventually, within 5 years of the date of themanagement agreement,exercise its option to buy thebusiness, it has not yet done so. Until and unless it does so,itmust operate under the general authority of the Trusteeand the court, for the benefit of Jewell and its creditors.Although Respondent, under the management agreement,managesthe day-to-day operations of the business, thereare still functions which the Trustee must perform. TheTrustee, for instance, purchased in the name of Jewell all ofthe live chickens at the Royston hatchery, whose physicalfacilitiesRespondentleased,and it was the Trustee, atRespondent's request,who had to apply to the court forpermissionto reject the union contract which, by its terms,was tobe effective until April 30, 1975. It was the Trustee,also, who borrowed the large sums of money necessary forRespondent's use in renovatingthe plant and mechanizingits operations.The changes which Respondent made in the plantoperations,while extensive, were, in my opinion, of thekind which Jewell itself or the Trustee could have madeunder the supervision of the bankruptcy court without3The sale of the renderingor byproducts plant by Jewell and the lease ofan additionalhatchery byRespondenthad practically no effect upon thetotal complement of employees.These facilitieswere mere adjuncts to theprocessing plant,employing only a small percentageof the unit employeesand could not affect the essential nature or compositionof a production andmaintenance bargaining unit spelled out in the unioncontract.destroying the bargaining unit or being relieved of anobligation to continue bargaining with the Union. I haveno doubt that successfulbusinessesmechanize theiroperations, renovate their plants, and eliminate or addsome of their products to increase profits and accommo-date to the demands of the consuming public. Thesechanges made by an employer in the normal course of hisbusinesswould not normally alter the appropriateness ofthe bargaining unit. If Evans, while president of Jewell, hadcaused Jewell to discontinue the precook and frozenchicken lines and instead sell all of its chickens fresh or ice-packed, and to renovate its plant and mechanize itsoperations to the extent Respondent has done, I doubt thatanyone would argue that the bargaining unit was destroyedand that the Union ceased to be the employees' bargainingrepresentative.3These extensive changes and improve-ments, if made by Jewell or the Trustee, would undoubted-ly have caused a shutdown of the operations and a lengthylayoff of employees, with the result that many employeesmight have been unavailable for employment at the end ofthe layoff period. Nevertheless, if a substantial number didreturn when operations started up again, as they did whenRespondent started operating on November 6, there wouldbe no reason to challenge the Union's majority status.There was unquestionably a large turnoveramongRespon-dent's employees. Between October 20, 1973, and August13, 1974, Respondent hired about 1,150 employees at itsprocessing plant but had no more than about 277 workingatanyone time. However, only 12 of the 137 former Jewellemployees hired subsequently left Respondent's employ,whereas 861 of the 1,013 non-Jewell, employees hiredsubsequently left during that period.4Respondentasserts as afurther basis for concluding thata majority of its employees do not wish the Union torepresent them the fact that a majority had never signed aunion dues-checkoff authorization. The union contract didnot compel the checkoff of union dues from members. Thecheckoff provision was solely for their convenience. At thetime Jewell filed its bankruptcy petition (when the Union'smajority status was not challengeable) less than a third-only 220 of the 672 employees then on the payroll-wereon the checkoff list. Here, as inNLRB. v. Gu fmont HotelCo.,362 F.2d 588, 592 (C.A. 5, 1966), "there is nonecessary connection between the checkoff list and thenumber of union supporters" and "no one knows howmany employees, who favored the [Union] had decided notto authorize the Company to deduct union dues or howmany who favored union bargaining were not evenmembers of the [Union]." In the absence of discriminationin hiring Jewell employees based upon their support of theUnion or other unfair labor practices which would tend todiscourage union membership, it should be presumed thatthe percentage of former Jewell employees rehired who hadvoluntarily authorized their dues to be checked off wouldremain thesame asbefore the new management took overand that new employees hired would support the Union, in4It is well establishedthatemployee turnover standing alone does notprovidea reasonablebasis forinferringthata union has lost its majoritystatus for "new employees will be presumed to support a union in the sameratio as those whomtheyhave replaced."Laystrom Manufacturing Ca,151NLRB 1482, 1484 (1965);Kentucky News, Inc.,165 NLRB 777, 778 (1967);Maywood Packing Ca,181 NLRB 778, 781 (1970). CAGLE'S, INC.611the same ratio as those they replaced. If unfair laborpracticesby Respondent did cause a loss of majoritystatus,Respondent, of course, would not be in a position toassert such loss of majority statusas an excusefor refusingto bargain.Franks Brothers Company v. N.LR.B.,321 U.S.702,704-705.Under all the circumstances outlined above, I find thatRespondent,while operating under the managementagreement,is,astheGeneralCounsel contends, atemporary guardian or custodian of Jewell's business anditsalterego.As such, it is under a legal obligation tobargainwith the Union as the representative of theRespondent's production and maintenance employees andits refusal to bargain is accordingly in violation of Section8(aX5) and (1) of the Act.Even if I should be mistaken in finding that Respondentisan alteregoof Jewell, it is possible that Respondentmight be regarded as under an obligation to bargain withthe Union under successorship principles. However, sincethe General Counsel has not contended that Respondentwould be under an obligation to bargain as a successor toJewell,I shall notattempt to decide whether under theprinciples discussed in the recent Supreme Court decisioninHoward Johnson Co. v. Detroit Local Joint ExecutiveBoard417 U.S. 249 (1974), inN.L.R.B. v. Burns Interna-tional Security Services, Inc.,406 U.S. 272 (1972), and intwo recentBoard decisions,Georgetown Stainless Manufac-turing Corp.,198 NLRB 234 (1972), andNorton Precision,Inc.,199NLRB 1003 (1972), Respondent would beobligated to bargain on that theory.C.Respondent's Failure To Rehire the AllegedDiscriminateesAs already noted, in order to staff the processing plantfor operations which were to commence on November 5 or6,Respondent advertised over the radio and in the localnewspaper for employees and started interviewing them onOctober 20, 1973. The newspaper adl, in pertinent part,reads as follows:ANNOUNCINGJ.D. JEWELL, INC.ISRE-OPENINGWITH ALL NEW MODERNEQUIPMENT AND FACnXrIESFormer J.D. Jewell, Inc. Employees who meet Employ-ment Requirements and are Rehired Will RetainSeniority Status.We Will Havee Excellent Jobs For Both Men andWomenCompetitive WagesFringe BenefitsPoultry Processing Experience Preferred but willtrain qualified applicants.If you desire a job with a great future, excellentworking conditions, daytime work and excellent pay,come on over and let Harold Smith, PersonnelManager, or Gerald Kiser, Plant Manager, explain ouradvantages.There was nothing in this ad tosuggest-asPersonnelDirector Smith later informed the alleged discriminatees-that Respondent would be hiring only eviscerating depart-ment employees when it started interviewing applicants onOctober 20 for the prospective plant reopening onNovember 5 or 6. There was also nothing in the ad toinform them that Respondent was eliminating the precookoranyother jobs. There was no reason, therefore, for theapplicants to list all of their prior poultry businessexperience on their applications and most of the discrimi-nateesmentioned only the operation which they wereperforming at the time of the plant shutdown. Indeed, sincePersonnelDirectorHambrick had informed all theemployees at the time the plant closed that if and when theplant reopened they would be rehired in the order of theirseniority,and the newspaper ad to which the allegeddiscriminatees were responding had announced that "J. D.Jewell, Inc. is reopening" and that former Jewell employeesrehired "will retain seniority status," they could reasonablyassume that they would be returning to work with thereinstatement, job transfer, and training rights to whichtheir union contract entitled them.All applicants were interviewed by Respondent's newlyhired personnel director, Harold Smith, after they had firstbeen given application forms by Jewell's former nurse,Dorothy Christianson, or by Jewell's former superinten-dent, Barefield, and had filled out the forms in a roomseparate from that in which they were later interviewed.Among those interviewed on October 20 were seven of theallegeddiscriminatees,allof whom had been officers orotherwise active in the Union, and whose tenure withJewell had ranged from 13 to 27 years. Another allegeddiscriminatee, Vera Stevens, with 8 or 9 years' tenure withRespondent and whose union dues were being checked offpursuant to a voluntaryassignmentwhen the Jewell plantclosed,applied on October 22. Still another allegeddiscriminatee, LurleenWilliams, having 18 years' tenurewith Jewell, and who was a union officer at the time theplant closed, applied on October 31. None of these nineemployees had been hired by the date of the secondhearing in thiscase.Let us turn now to the evidenceregarding each of thesenine-their prior experience withJewell, their union activities, and what was told them at thetime they applied. The seven who applied on October 20will be treated first.Kathleen Brownhad worked for Jewell for more than 18years prior to the shutdown of the plant by the Trusteeabout November 16 or 17, 1972. At the time of theshutdown she was the Union's chief stewardess, was one ofits trustees, and was on the contract negotiating committee.For most of her 18 years she had worked in the cuttingdepartment as a knife sharpener. She had also learned todo other things in that department, such as weighing,cutting hocks, and sawing while filling in for the peoplewho were on vacation or ill. She had also, according to hercredited testimony, worked for about 3 months in the 612DECISIONSOF NATIONALLABOR RELATIONS BOARDeviscerating department under Superintendent Barefieldduring the first 2 or 3 years of her employment .-5 In thatdepartment she had worked on the giblet table some,sharpened knives, and cut necks and livers when regularemployees were absent.Brown did not spell out all of her experience on herapplication form. She wrote only "Cutting Dept." in thespace inquiring about what "Dept." she had worked in;and she wrote "Knife Sharpener" in response to theinquiry as to "Type Work Wanted." However Superinten-dent Barefield, who had been employed by Jewell for over31 years and who, as showninfra,assisted Smith indecidingwho to hire, was present during the time Smithinterviewed her. He knew of her prior work experience, aswell as her prominence in the Union. Smith told Brownthat he was looking only for experienced evisceratingemployees at that time and asked Brown if she would bewilling to do anything else besides the knife-sharpeningwork she had been doing and she replied that she would.He told her that he would call her if Respondent started upa cutting line or if it could not get enough experiencedhands in the eviscerating department. Smith later noted onher application "Will Train," (meaning, as he explained it,that she would be willing to be trained for evisceratingwork) and that she should be called before noon. He alsowrote on her application that a knife sharpener who hadbeen working on the maintenance crew had already beenhired.Kathryn Greberhad worked for Jewell for more than 14years prior to the plant shutdown. She was the Union'srecording secretary for about 8 years and its vice presidentforabout 3 years. She also served on the Union'snegotiating committee several times and was a member ofthe Union's executive board for 3 or 4 years. She was alsoon the union dues-checkoff list at the time the plant closed.At the time the plant closed Greber was a line leader forthe precooked boning line. She had worked as a scaler inthe precook department, but precook work was seasonaland during slack periods in precook she and others werefarmed out to other departments. During these slackperiods Greber had worked in the cut-up department andin the eviscerating department. She had, according to hercredited testimony, worked in the eviscerating department"many, many times through the years," when she hadperformed a variety of tasks, including cutting good meatfrom condemned birds, picking feathers, and rollinggiblets.6Greber, like Brown, did not mention all of her workexperiencewith Jewell on her application form. Shementioned only "Pre-Cook" as the department in whichshe had worked, did not fill in the blank inquiring as to"Type Work Wanted" and in listing the types of work shehad previously performed in the poultry industry, men-tioned only "Scaler" while in the employ of Jewell and"Bagger" whilein the employ of another poultry concern.She wrote under "Remarks" on the application, "I amlooking forward to coming backhometo work." The nurse-5I do not creditBarefield's testimony that she had never worked for himin the eviscerating department.6Thelatter task,accordingto SuperintendentBarefield, consisted ofrolling the neck,gizzards, heart, and liverin a paper and,while performed-inhis department,was not done under his supervisionand was not consideredsecretary, Christianson, was in the office while Greber wasbeing interviewed by Smith. Smith, after reading herapplication, told her that he noticed that she was a precookemployee and that Respondent was hiring only experi-enced eviscerating hands at that time. Greber replied thatshe "had worked from the front door to the back door ofthe plant in every department." He nevertheless reiteratedthat he was hiring only experienced eviscerating hands andthat if he was unable to get enough experienced ones hewould call her. Smith wrote on her application form "NoPre-Cook Available."OllieMae Minceyhad worked for Jewell for more than21 years prior to the plant closure. During practically thiswhole period she had been a union steward. She had alsoserved on the Union's negotiatingcommitteeand was onthe dues-checkoff list.At the time the plant closed she was a box maker for thewhole plant. She had also worked in every department-from picking feathers in the picking department through tothe pack-out department. During the early period of heremployment with Jewell and prior to making boxes for thecutting department, she had worked for 6 or 7 years in theeviscerating department under Barefield, drawing, pickingthe feathers, peeling gizzards, cutting gizzards, and doingwhatever other type of eviscerating work there was to bedone.On her application,Mincey indicated that she hadworked in "All Departments" and wanted "the same" typeof work. She wrote, "Box and Supply, Cutting" to indicateher prior experience with Jewell. She also wrote under"Remarks," "I'll be glad to get back." Both Barefield andChristianson were in the office with Smith when the latterinterviewed her. After looking at Mincey's application,Smith told her that Respondent was then hiring onlyexperienced eviscerating employees. Mincey, according toher credited testimony, then explained that she had workedin the eviscerating department for 6 or 7 years at one timeunder Barefield, before she had beenassignedto makingboxesin the cutting department.? He told her that hewould call her if and when he needed her. According toSmith, he wrote on her application "Call any time" and"Will train," the latter notation meaning that she waswilling to train for other work such as eviscerating work.He testified that he did not recall her saying that she hadworked in eviscerating for 6 or 7 years. He further testifiedthat the cutting department work at which she indicated onher application she had had experience was not com-menced until March or April 1974, and that the applica-tions of 12 employees for that work were obtained fromwalk-ins.Dora S. Pethelhad worked for Respondent for more than14 years prior to the plant shutdown. She had been a unionsteward for 4 or 5 years and had also been on the contractnegotiating committee. Her union dues were being checkedoff by Jewell at the time of the plant shutdown.Although her regular work with Jewell hadbeen as aboner in the precook department, that work -had beenby him a part ofevisceratingwork.He testified that he did not rememberGreberworking in the eviscerating department.7Barefieldtestifiedthat he didnot remember her working in theeviscerating department. CAGLE S, INC.613seasonal and during seasonal slacks she had been farmedout to the eviscerating, cutting, and packing departments.While in the eviscerating department, she had not onlyworked on the giblet table, but had also picked feathersand transferred chickens.8 At another poultry companywhere she worked while waiting to be recalled by Jewell,she worked in the packing department where she weightedand graded chickens, placed them in boxes, and set themon belts which took them to the shipping department.On her application she indicated only that she hadworked in the precook department at Jewell, did notindicate which type of work she wanted and listed as thetype of work she had done the precook work at Jewell andpacking at another poultry company after her layoff fromJewell. Christianson was present in the office when Smithinterviewed Pethel. Pethel told Smith that she was applyingfor any type of work she could do. He mentioned thatRespondent was starting on a small scale and hiring onlyexperienced eviscerating help. Pethel mentioned that at theplace she was then working she had acquired experience inthe packing and grading departments and would likesomething along that line if something opened up. Smithreplied that later on Respondent might have something ofthat nature and that he might call her. Smith at the hearingindicated a knowledge of the type of work Pethel had beendoing subsequent to the Jewell shutdown. He wrote "Callaround 8 p.m." on her application.Ida Mae Pinsonhad worked for Jewell for over 27 yearsprior to the plant shutdown. She had been a union stewardfor 4 years and was on the dues-checkoff list at the time theplant closed.For the last 24 years of her tenure with Jewell, Pinsonhad worked in the cutting department, but for several yearsprior thereto, she had worked in what was then known asthe "eviscerating, picking and ice packing" departmentwhere she had "dried chickens" and helped Barefield andothers pack them in ice packs. She credibly testified thatshe had also graded chickens, put them in boxes, andshipped them and had drawn the chickens (an evisceratingjob) when this work needed to be done .9 Pinson has sincethen, while working in the cutting department, worked offand on in the eviscerating department whenever she hasbeen needed there.On her application she indicated only that she hadworked in the cutting department, wanted that type ofwork, and was then performing that type of work atanother poultry company. Barefield and Christianson werepresent while Smith interviewed her and the subject of herlong tenure with Jewell was mentioned. Smith told her thatRespondent would not be having a cutting department andasked whether she would not be interested in some otherjob. She replied that she "sure would." He said that hewould contact her and asked if there would be anyone athome to answer the phone. She said that her brother wouldbe there. Smith asked if she would be interested in learningsome other job and she replied that she would. He nextinquired whether she had ever worked in the evisceratingdepartment. She replied that she had and described her8Barefield testifiedthat he did not recall Pethel working in theevisceratingdepartment.9Barefield testifiedthat he did not remember herwork in eviscerating asexperience during the several years when all Jewell had wasthe "eviscerating and picking department and ice packing."Smith said that Respondent would probably call her in afew days.Smith wrote on Pinson's application form,"Callanytime" and"Will train."He did not deny that he toldPinson that he would probably call her in a few days andexplained that he told applicants in general"that if weneeded them and could find them that I would be in touchwith them."Barefield,later that day, wrote on Pinson's application,"Was offered eviscerating but said that she would ratherwait for something else." Pinson, when shown this writingon the application,denied that Barefield or anyone elsehad ever offered her a job at the plant.She crediblytestified that other than at the time of her interview shenever saw Barefield again except when she and anotheremployee made several trips to the office to see aboutgetting theirmoney out of the credit union.Barefieldtestifiedthatafter Pinson's interview by Smith he toldPinson and other employees in the hallway that Respon-dent was hiring only experienced eviscerating employees atthat time and that Pinson had remarked that she did notbelieve she would be interested in eviscerating or that shewould rather wait for something else. It was on the basis ofthis statement,he testified,that he wrote the above-mentioned statement on her application. He acknowledgedthat he had not in fact offered her an eviscerating job andthat the statement to that effect was in error.HazelWehunt,having a tenure of over 13 years withJewell,and JuanitaWoody,having a tenure of over 21years with Jewell,came to the plant together on October 20and were interviewed together.Neither of them was anofficer orsteward in the Union,but each had been amember for several years and was on the dues-checkoff listat the time the plant closed.Each had also assisted theUnion in recruiting new members as new employees werehired.Each had worked as a cutter in the cutting departmentand so indicated on their applications.Barefield andChristianson were present while they were being inter-viewed. Smith told them at that time that he was juststarting up one line in eviscerating.He marked on each oftheir applications"Will train"-meaning that they wouldbe willing to train for that work-and that theyshould becalled after 5 p.m. Barefield volunteered that Respondentplanned to start a small cut-up line about the first of theyear and asked if they would not rather wait for that work.Each indicated that she would.Barefield said that hewould call them.The cut-up line,employing 12 people, was not actuallystarted up until late Marchor early April.According toSmith,knowing 2 or 3 weeks in advance when the linewould start,he had time to recruit all the help Respondentneeded from walk-ins.Neither he nor any other representa-tive of Respondent called Wehuntor Woody,as Barefieldhad promised.a draw hand but acknowledged that she had worked in eviscerating on aspot basis. 614DECISIONSOF NATIONALLABOR RELATIONS BOARDBarefield subsequently wrote on Wehunt's application,"Did not want eviscerating work was offered." At thehearingBarefield conceded that he had not in fact offeredWehunt an eviscerating job and what he wrote on herapplication was a result of confusing her with her sister-in-law, to whom he did offer an eviscerating job which shedeclined.During the conversation in which he made thisoffer to thesister-in-law, he had called her "Hazel" and shehad corrected him and informed him that Hazel was hersister-in-law.Barefield could not explain why he hadnevertheless written on "Hazel's" application a statementwhich he then knew to be incorrect.Vera Stevensdid not file an application until October 22,2 days after Respondent had started interviewing appli-cants.She had worked for Respondent for 8 or 9 yearsbefore the plant shutdown. She was a member of theUnion, was on the dues-checkoff list, and at times hadsought to recruit new employees in her department asunion members.Stevens had worked on the breadline in the precookdepartment most of the time while working for Jewell, butshe had also done other types of work.Only Smith was present when she was interviewed. Onher application she had mentioned only that she hadworked in the precook department on the breadline. Smithexplained to her that Respondent would not be operating aprecook line and asked her what other kind of work shehad done. When she told him she had worked in the pack-out line, hewrote "Pack-Out" in the blank provided for"Type Work Wanted" and asked her at what times shecould be reached. She told himanytime after 6 p.m. andhe wrote that on the application and told her he would callher within a week or two if something came up in the pack-out department. Smith specifically inquired as to whethershe had had any eviscerating experience and she repliedthat she had cut giblets, had cut, hung and racked offchickensand alsothat she had rolled giblets.Smith's only explanation for not hiring Stevens was thather application showed she had experience in the precookdepartment and that Respondent was not operating aprecook department. He also stated that Respondent hadalready hired all the eviscerating department employees itneededon October 20.Lurleen'Williams,who worked for Jewell for over 18years, did not apply for work until October 31, 1973. At thetimeof the plant closure, she was a union steward, amember of the Union's board of trustees, a member of thecontract'negotiatingcommittee and was on the dues-checkoff list.For the last 15 years of her 18 years with Jewell, Williamshad worked in the eviscerating department. Prior theretoshe had worked in the picking department. In theevisceratingdepartment Williams did transfer work, that is,10 Barefield gave a different account of this encounter with Williams inJanuary.He testified that he met her on the stairway and asked whether shewas coming back;that she said she did not know;that he then responded,"Why don't you come on back and work for us," to which she replied thatshe was working at Pillsbury,had a vacation coming up, and guessed shewould stay down there. Barefield further testified that he went to the officeand asked Smith whether Williams had been in to see him, and that afterSmith replied that she had not Barefield told Smith about his conversationwith Williams.Barefield then pulled her application and wrote on it, "Wasshe would pick the chickens up, hang them on a line, andkeep them going through the showers. Jewell's formerpersonnel director had commented at one of the negotiat-ing meetings that Williams was one of the best and fastesthands he had ever seen and he did not know how she didit.Williams and her husband came together to apply forwork on October 31. They were interviewed by Smith, inthe presence of Christianson. On her application sheindicated that she had worked in the eviscerating depart-ment and had done transfer work for Jewell as well as foranother employer subsequent to the plant closure. Afterlooking over their applications, Smith told Williams andher husband that he would let them know something in afew days about a job.In-January 1974, preparatory to starting up a secondeviscerating line on January 21, Respondent placed an adin the local newspaper for more employees, stating that"Experienced eviscerating department personnel preferredbut would consider inexperienced" and that applicationswould be received on Saturday, January 19, and thereafter.In January 1974, apparently shortly before this ad wasplaced,Williams,having heard nothing from Smith,returned to the plant to check on her application.According to her credited testimony, Smith told her thatRespondent had no opening for a transfer job whichWilliams had applied for. He told her, however, thatRespondent was going to open up another eviscerating lineand asked if she would be interested in any other type ofwork. She replied that she would be interested. AfterWilliams left the office and was still in the plant, she metBarefield.He asked her where she was working and shetold him that she was still at Pillsbury, where she wasworking when she filed her application in October. He didnot ask her about coming back to work or offer her a job 10Smith testified that he could not remember talking toWilliams either on October 31 or in January, but that,assuming she did apply on October 31, as she testified (thedate on her application was left blank), Respondent had allthe eviscerating hands it then needed. Since Smith was newat the plant and did not personally know any of the oldJewell employees, it may well be that at the time of thehearing he did not specifically recall any-of the applicantsor what he or they said during the interviews.The record shows that there weresix union stewardsworking at the time of the plant shutdown. Neither theynor any of the union officers,trustees,or members of thecontract negotiating committee were ever hired byRespon-dent. Six of the nine allegeddiscriminateeshad been unionstewards, officers,trustees,or members of the negotiatingcommittee,most of themserving inseveral of thosecapacities. The other three had been on the Union's dues-checkoff list and had assisted the Union in recruiting newoffered workbut said she wouldstay at Pillsbury."Williams impressed meas a thoroughlyreliable and honest witness and I find it inconceivable thatshe would have returned to the plantin Januaryto check on her applicationand told Smith that she would be interested in other types of work as well astransferring in the eviscerating department,then almost immediatelythereafter tell Barefield that she was not interested in coming back. I amsatisfiedthatthe notation Barefield wrote on Williams application was nomore accurate than the notations he wrote on the applications of HazelWehuntand Ida Mae Pinson,which he concedes are inaccurate. CAGLE'S, INC.615members.Respondent had the information regardingunion stewardsand those on the checkoff list available to itat the time it interviewed and hired employees, for theUnion had notified Jewell each time a union steward wasappointed and Respondent kept all the old Jewell records,includingthe checkoff lists.Was Respondent's refusal tohire all theunion leaderswho applied the result of a desireon itspart to create "a leadership vacuum in the bargainingunit"(Golden State Bottling Co. v. N.LR.B.,414 U.S. 168(1974)),or wasthe refusal a mere happenstance unrelatedto union activities?To answer this question, let us first examine theexplanationsgiven by Respondent's representatives at thehearing.Respondent's principal witness in regard to theemploymentneeds of Respondent and the method ofselectingapplicantswas Smith, its personnel manager,hired by Respondent on October 10, 1973. His priorexperience had been limited to the transportation field. Hehad hadno experiencein the chicken processingbusiness.Accordingto Smith,he is the person who prepared thenewspaper ad announcingthat the Jewell plant wasreopening,that excellentjobs for both men and womenwould be available, that former Jewell employees meetingemployment requirements and rehired would retain theirseniority status and that Personnel Manager Smith or PlantManagerKiser would talk to people desiring a job. Prior tothe placing of the ad in the newspaper, however, hesubmitted it toCagle's managementand obtainedmanage-ment'sapproval.On October 20 when Smith beganinterviewingapplicants,Respondent already had its feedmillandhatcheries in operationand did not needemployeesthere.Its immediateneeds for the plant'sreopeningon November 5 or 6, according to Smith, werefor 59 evisceratingdepartment employees and 12 receivingdepartmentemployees, a total of 71 employees, and thoseare theonly classifications of employees Smith hired onOctober 20 to start working on November 6. Smithacknowledgedthat Respondent would also need packerswhenit started operating about November 6 but explainedthat he believed he would be able to hire a sufficientnumber for that operation from walk-in applicants. It wasstipulated that by November 14 there were 115 employees,44 morethan those hired on October 20, working in theprocessingplant and presumably they or most of themwere hired from walk-in applicants. Respondent has notexplainedwhy, if it intended to hire only eviscerating andreceivingdepartment employees on October 20, it did notso state in its newspaperad or why it did not so informemployees prior to the time they filled out their applica-tions.Nor has itexplainedwhy it encouraged former old-time Jewell employees to apply by holding out the promisethat they, would retain their seniority status when itintendedto pay no attention to their applications or thefurther information obtained during their interviews,unless theirprimary, experience was at eviscerating orreceiving work.Smith testified,consistently with the testimony of mostof thealleged discriminatees,that he told the allegeddiscriminatees"that if we needed them and I could findthemthat I would be in touch with them." Yet, heconcededly filed their applications away andnever againreferred to them, hiring instead applicants who walked infrom the street for positions at which the alleged discrimi-natees had had experience. Indeed, he hired approximately1,150 employees to maintain a steady work force of notexceeding approximately 277, without once attempting tocall any of the allegeddiscriminatees,with their 8 to 27years of experience at the plant. His only explanationswere that it was easier to hire from the walk-ins than torefer to the applications and that thealleged discriminateesmight have been hired if they had continued to check ontheir applications and returned to the plant at a time whenhe needed them. This,it seems to me, is a lame excuse,especially since he had promised to call the allegeddiscriminateeswhen he could use them and had taken thepains to write on their applications the hours at which theycould be reached at home.Smith was not at all a frankwitness.He sought to leavethe impression that since he did not know any of theapplicants or their union sympathies, he could not havediscriminated against them on the basis of their unionpositionsor sympathies.He gave quite inconsistenttestimony on the subject of who made the decision as towhether an applicant should be hired.At the hearing in April, which was devoted to the issue asto whether Respondent had unlawfully refused to bargainwith the Union, he testified that although he was not givenanyinstructions in regard to hiring employees PlantManagerKiser and Plant Superintendent Barefield helpedhim. It was they, according to Smith, who made theselection as to which of the applicants would be hired, forwhen the plant was reopened Respondent was looking forexperiencedevisceratingpersonnel and they had had manyyears of experience at that work.At the hearing in August when the question whetherRespondent had discriminated against employees on thebasis of their prominence in the Unionwas an issue, Smithtestified, on directexamination, that he made the decision"more or lesson the spot," after talking to each applicant,whether or not to hire him. He further testified that he didnot receive any advice from anybody as to who to hire ornot to hire. On cross-examination, however, after beingquestioned about the applications on which Barefield hadmade notes to the effect that the applicant had beenoffered and declinedan evisceratingjob, and concedingthat Barefield had informed Smith that he had offeredthose employees a job, Smith was questioned and gaveanswers asfollows:Q.As amatter of fact, no one was doing any hiringbut you that day, were they?A.Most of it, yes, all of it.Q.You did it all, didn't you, sir?A.Yes.Q.So that if Mr. Barefield was in the room and heknew these people and knew their experience and knewtheir capabilities, if you wanted to know somethingabout an applicant, would you ask him if he was in theroom or did you ask him, do you knowMissPinson?A. I could have asked him, yes, if he was there. 616DECISIONSOF NATIONALLABOR RELATIONS BOARDQ.But onlyyouhired that day?A.Yes. Made the final decision, yes.Q.Did anyone else hire anybody but you?A.Not to my knowledge.Q. . . . What was Mr. Barefield's role?A.He was a Jewell employee, had been there andnever left.Q.Was he not assisting you on that day?A.No, I wouldn't think so. He was just there.Q.But he wasn't assisting you?A.No, he didn't tell me who to hire.****Q.Did he or did henot assistyou in any wayduring the hiring on October 20?A.He assisted by helping take up applications,passing themout, and first one thing and then another,yes.He was thereassisting, in a broad sense of theword.**Q.Did he have the authority to make those joboffers that he made to the people there. He has today,as indicatedon the applications?A.Yes, if he had okayed it with me.Q.Were they final offers, those that we referred totoday, as far as you're concerned?A.As far as I'm concerned, yes.Q.He did, in fact, assist you in offering jobs to theapplicants?A.To some of them, in those cases, yes.Barefield,who did not testify at the first hearing butfollowed Smith on the witness stand at the August hearing,conceded that he had taken a personal part in the decisionas to whether some of the applicants who applied inOctober were hired. He testified that he was particularlyinterested in seeingthat the eviscerating departmentemployees who were working when the plant closed wererehired and to accomplish this: "I would go in and I'd tellMr. Smith, I'd say, this is the people that worked for mebefore, they worked here before. That is all I'd say to him."The information thus imparted was, of course, supposedlyalready on the applications of these former employees andit isdifficult to understand how a comment such as thatassertedlymadeby Barefield could have served any usefulpurpose-unless it wasa signal to approve or disapprovethe hiring of an applicant. In attempting to assist in theselectionof former employees, as we have already seen,Barefield upon three occasions wrote false statements onthe applications of the alleged discriatees-those ofPinson,Wehunt, and Williams-indicating that they had11Thereis testimonyby KathleenBrown thatthe doorto the office wasopen while she was waiting in line for anapplicationand that she observedChristianson standingbehindeachapplicantbeing interviewedby Smithand nodding or shaking her head at times but that Brown could not hearwhat was being said.Other alleged discriminatees interviewedon Octoberbeen offered and had declined eviscerating jobs. I cannotbelieve that these misstatements were inadvertently orinnocently made. Nor am I convinced that Barefield in factdid not remember the eviscerating experience of six of thealleged discriminatees, as he testified.I am persuaded that Smith's role in interviewing andhiring applicants was a somewhat perfunctory one, the realdecision,at leastwith respect to the former Jewellemployees, being made by Barefield or Personnel ManagerKiser, as Smith testified at the first hearing, or by evenhigher management. Barefield, by reason of his long tenurewith Jewell, and in a position similar to that now held byhim with Respondent, was in a position to know theidentity of the union stewards and officers. Plant ManagerKiser, with the assistance of Nurse-Secretary Christiansonwho handled the payroll records, was in a position to learnwhich Jewell employees had been on the union checkofflist and other information about the union prominence ofthe former Jewell employees." Evans, in overall charge ofthe Jewell operations, was also probably in a position toknow some of the union leaders, since he was president ofJewell from 1967 to 1969. Neither Evans, Kiser, norChristianson were called to testify at the hearing regardingthe alleged 8(a)(3) violations.According to their undisputed and credited testimony,the work of none of the alleged discriminateeshad beencriticized while they were working for Jewell. Each, whileworking under former Jewell management, had someexperience in one or more of the positions which,Respondentwas filling on and after October 20, asRespondent knew. As to a few there may not have beenopenings available on October 20, but jobs at which theyhad previous experience thereafter became available. Forexample, even as Smith was purportedly hiring employeeson October 20 only for eviscerating jobs, he knew thatwhen the plant started operating Respondent would beneeding packing department employees too (jobs which atleast three of the allegeddiscriminatees,Pethel,Pinson,and Stevens, had previously performed). In explanation fornot hiring packing department employees then, Smithexplained: "We had a couple of weeks before November 5that we could get the packing department. We figured wecould get walk-ins for that." He knew also that Respondentwould need employees in the picking department, wheretwo employees are employed to pick feathers (an operationatwhichGreber,Mincey, Pethel, and Williams hadprevious experience).He knew that Respondent wouldlater set up a cutting line (at which Brown, Greber, Pinson,Wehunt, andWoody had previous experience) andalthough this line was not in fact started until late Marchor early April 1974, Respondent did not offer any of thealleged discriminatees this work, Smith explaining that,sinceRespondent knew 2 or 3 weeks in advance of startingthe line that it would need 12 cut-up employees, it was ableto recruit them from walk-ins.Even as to the eviscerating jobs, however, for whichRespondent says it was interviewing applicants on October20 confirmed that Christiansonwas standing behind themas they wereinterviewed.The inferencesought to be madefrom thistestimony isapparently that Christiansonwas giving Smith a signal as to the unionproclivitiesof the applicant.While this is possible,Ido not make anyfinding based upon this speculative kind of evidence. CAGLE'S, INC.61720 andagain in January 1974, six of the applicants (Brown,Greber, Mincey, Pethel, Pinson, Stevens, and Williams hadhad previous experience, the latter 18 years of experience).Ibelieve,moreover, that Respondent has purposelyoveremphasized the importance of experience. The eviscer-ating department, like other departments at the processingplant;was mechanized.The purpose of mechanizing theoperations,according to Evans,was,inter alia,to "makejobs easier" or "to require less skilled labor." Evansdescribed the new automated eviscerating departmentoperationsas follows:Moving on into the eviscerating operation, we cutour hocks automatically which requires no trimmingfurther down. We have the new vent cutters and oil-bagcutters that are automated. We have the new eviscerat-ing machinesthat eviscerate this poultry where it usedto be done by *hand. We have lung equipment thatremoves thelungs from the birds automatically. Thiswas done by hand in the old operation. And we haveneck cutters which cut the necks now; that was done byhand in the old operation.Accordingly, even the experienced eviscerating departmentemployees would have had to learn the new methods.Indeed, it night well be argued that other former Jewellemployeeswho had no previous eviscerating departmentexperiencecould also have learned as quickly as regularevisceratingdepartment employees how to operate amachine whichnow performs work formerly done by hand.In any event,it is clearfrom the record that, but forSmith'shiring of walk-ins from the street instead ofcallingthe alleged discriminateesas he promised he would do,each of themwould have been hired for evisceratingpositionsor other positionsshe was capableof filling, evenif no such position was immediately available when theplant reopened.Iam convincedunder all the circumstances thatRespondentadopted a hiring strategy designed to avoidthe hiringof the Union's leaders, in the hope that it couldin that way destroy the Union's majority status and relieveitself of an obligation to bargain with the Union.I realizethat three of the allegeddiscriminatees(Wehunt,Woody,and Stevens)were not unionofficers or stewards and hadmerelyjoined the Union, signed union dues-checkoffauthorizations,and sought to sign up new unionmembers.SinceRespondent did hire a number of other former Jewellemployees who were unionmembers and on the checkofflist, Ido not believe it failed to rehire these three for thatreason.Wehunt and Woody had indicated on October 20,in response to a suggestionby Barefield, that rather thantake an evisceratingjob they would wait until Respondentstarted a cut-up line, and Stevens was waiting for a pack-out line job about which Smith promised to call her in aweek,or two.But for Respondent's policy, adopted fordiscriminatoryreasons,to hire walk-ins rather, than callany of theemployeeswhose applications were on file, I amconvincedthat these three would have been hired when12 I have reached this conclusion independently of any consideration astowhether Respondent is thealter egoof Jewell.Regardless of whetherRespondent is analter ego,itmay not lawfully discriminate againstapplicants on the basis of their union leadership or activities. Whatopenings in their regular or preferred line of workoccurred. Accordingly, they, like the six union stewards orofficers,must be regarded as victims of Respondent'sdiscriminatory hiring policy, and Respondent's refusal torehire them, like its refusal to rehire the six union stewardsor officers, was in violation of Section 8(a)(3) and (1) of theAct. Steves Sash and Door Company v. N.L.RB.,401 F.2d676, 680-681 (C.A. 5, 1968), and cases cited therein.12CONCLUSIONS OF LAW1.All production and maintenance employees em-ployed by Respondent at its processing plant, feed mill,and hatchery in or about Gainesville, Georgia, and itshatchery at Royston, Georgia, including local truckdrivers,but excluding all office and clerical employees, over-the-road truckdrivers, sales employees, professional employees,guards, and supervisors as defined by the Act, constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.2.At all times pertinent herein, the Union has been andnow is the exclusive bargaining representative of theemployees in the above-described appropriate unit forpurposes of collective bargaining within the meaning ofSection 9(a) of the Act.3.Respondent, while operating the J. D. Jewell, Inc.,plantand facilitiesunder a management agreementapproved by the court in a bankruptcy proceeding, hasbeen and is analter egoof J. D. Jewell, Inc.4.Respondent, on or about August 20, 1973, andcontinuously thereafter, has refused to recognize andbargain with the Union, in violation of Section 8(a)(5) and(1) of the Act.5.By refusing on and after October 20, 1973 to hire theemployees named below, Respondent has discriminated inregard to their hire and tenure of employment todiscouragemembership in the Union, in violation ofSection 8(a)(3) and (1) of the Act:Kathleen BrownVera StevensKathryn GreberHazelWehuntOllie Mae MinceyLurleenWilliamsDora S. PethelJuanitaWoodyIda Mae Pinson6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.The RemedyIt having been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(5), (3),and (1) of the Act, my recommended Order herein willrequire Respondent to cease and desist therefrom and takecertainaffirmativeactionnecessary to effectuate thepolicies of the Act.To remedy the 8(aX5) violation, Respondent will berequired, upon request, to bargain collectively with theUnion as the representative of its employees in the unitadditionalobligation, if any,Respondent may have hadtoward the oldJewell employeesby reason of itsalter egostatus is something which I neednot and do not decide 618DECISIONSOF NATIONALLABOR RELATIONS BOARDherein found appropriate and if an understanding isreached, upon request, to embody such understanding in asigned agreement.To remedy the discriminatory refusals to hire the nineemployees listed in the Conclusions of Law, my recom-mended Order will require that Respondent offer to eachof them a position at the processing plant of the kind whichshe previously held with J. D. Jewell, Inc., or which byreason of her work experience at the time she wasinterviewed she is capable of filling, and make each wholefor any loss of pay she may have suffered by reason of thediscrimination against her, with backpay computed on aquarterly basis, plus interest at 6 percent per annum, asprescribed in F.W.Woolworth Company,90 NLRB 289(1950), andIsisPlumbing & Heating Co.,138 NLRB 716(1962). Since two of the employees, Wehunt and Woody,indicated at the time they were interviewed on October 20that they preferred to wait for the opening of a cutting linerather than take a job on the eviscerating line, Respon-dent's backpay liability as to them will start only from thedate, around the last of March or first of April 1974, notspecifically shown in the record, when a cutting line was setup.As to six of those who had previous evisceratingdepartment experience-Brown, Greber, Mincey, Pethel,Pinson,and Stevens-backpay liability will start onNovember 6, 1973, the date the first eviscerating linestarted operating. As to Williams, who did not apply untilOctober 31, by which date all employees then needed forthe first eviscerating line had already been hired, backpayliabilitywill commence on the date after November 6,1973, when the first vacancy occurred on that line.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, there is hereby issued the following recommended:ORDER 13Cagle's,Inc.,Atlanta and Gainesville,Georgia, itsofficers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusingtobargain,upon request, with AlliedWorkers DistrictUnion No. 454, Amalgamated MeatCutters and Butcher Workmen of North America, AFL-CIO, as theexclusivebargaining representative of theemployees in the following appropriate unit:All production and maintenance employees employedby Respondent at its processing plant, feed mill, andhatchery in or about Gainesville, Georgia, and itshatchery at Royston, Georgia, including local truckdri-vers,but excluding all office and clerical employees,over-the-road truckdrivers, sales employees, profession-13 In the event no exceptionsare filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommendedOrder hereinshall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by theBoard and becomeitsfindings,conclusions, and Order,and all objectionsthereto shall bedeemed waived for all purposes.al employees, guards, and supervisors as defined by theAct.(b)Discriminating in regard to the hire or tenure ofemployment or any term or condition of employment ofemployees because of their union leadership or activities.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit described above,andif an understandingis reached, upon request, embody such understanding in asigned agreement.(b)Offer to each of the nine employees listed below aposition at the Gainesville processing plant which it hasbeen found she was capable of performing at the time sheapplied for work, without prejudice to her seniority andother rights and privileges:Kathleen BrownVera StevensKathryn GreberHazelWehuntOllie Mae MinceyLurleenWilliams'Dora S. PethelJuanitaWoodyIdaMae Pinson(c)Make each of the above-named employees whole forany loss of pay she may have suffered by reason of thediscrimination against her in the manner described in thesection hereinabove entitled "The Remedy."(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all' other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(e)Post at its Gainesville, Georgia, plant and otherfacilitiescopiesoftheattachednoticemarked"Appendix." 14 Copies of the notice on forms provided bytheRegional Director for Region 10, after being dulysigned by an authorized representative of Respondent,shall be posted by Respondent immediately upon receiptthereof,and be maintained for 60 consecutive daysthereafter, in conspicuous places, including , all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondentto insurethat the notices are not altered, defaced, or covered byanyother material.(f)Notify the Regional Director for Region 10, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.14 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the noticereading"Posted byOrder of the National LaborRelations Board" shall read"Posted Pursuantto a Judgment of theUnited StatesCourt of AppealsEnforcingan Order ofthe National Labor RelationsBoard.'